

Exhibit 10.47


FEDERAL-MOGUL LLC
2017 LONG-TERM INCENTIVE PLAN
MOTORPARTS SEGMENT
LTIP AWARD AGREEMENT
For the Period January 1, 2017 – December 31, 2019


THIS LTIP AWARD AGREEMENT (the “Agreement”) is made by and between Federal-Mogul
LLC (Motorparts segment), a Delaware corporation (the “Company”), and [Name], an
officer or employee of the Company or a subsidiary of the Company (the
“Participant”) effective as of January 1, 2017.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.    GRANT. The Company hereby grants to the Participant identified above a
“Bonus Award” (sometimes referred to herein as the “Award”) (calculated in the
manner set forth herein and the Plan) subject to the terms and conditions set
forth herein and the Plan (defined below) (the "Terms"). No Bonus Award will be
paid or payable hereunder unless the Participant earns the Bonus Award pursuant
to Sections 6 and/or 7 hereof and Section V of the Federal-Mogul LLC (Motorparts
segment) 2017 Long-Term Performance Plan effective as of January 1, 2017 (the
“Plan”). This Bonus Award is granted pursuant to and is subject to the terms and
conditions of the Plan. A copy of the Plan is attached as an exhibit hereto and
the terms and conditions thereof are incorporated herein by this reference and
are expressly made part of this Agreement. All terms used herein and defined in
the Plan shall, unless otherwise defined herein, have the same meaning set forth
in the Plan. The Bonus Award granted hereby is non-transferable except as
otherwise permitted under the Plan.


2.    PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 2017 and ending on December 31, 2019.


3.    VESTING. The Performance-based portion of the Award shall be earned in
accordance with Sections 6 and/or 7 hereof, subject to the Participant’s
continuous employment throughout the Performance Period. The Service-based
portion of the Award shall fully vest at the end of the three-year Performance
Period, subject to the Participant’s continued employment with the Company
through the applicable payment date.


4.     PERFORMANCE MEASURE. The performance measure for the Performance Period
shall have two elements: the cumulative Operational EBITDA for the Performance
Period; and ROWA (as defined below) for the Performance Period. “Operational
EBITDA” is defined as disclosed in the Company’s public filings or audited
financial statements in a manner consistent with past practices.


Notwithstanding anything herein to the contrary, for purposes of calculating
Operational EBITDA and ROWA, the Compensation Committee may, in its sole and
absolute discretion, adjust the calculation of Operational EBITDA and ROWA, or
their respective targets, based on approved capital expansion plans,
acquisitions, changes in foreign currency exchange rates and other changes in
Company business for events or actions during the course of the Performance
Period that vary from business plan assumptions or that are unusual, infrequent
and/or non-recurring (including but not limited to goodwill impairments or
legacy costs). For purposes of clarification, the Operational EBITDA performance
target set forth in Section 6 is based on the Company’s current business plan.


“ROWA” shall be expressed as a percentage and will be equal to the fiscal year
earnings before interest, taxes and intangible amortization, divided by monthly
average “Working Assets.” “Working Assets” is equal to accounts receivable plus
inventory, less accounts payable, plus PP&E (plant, property and equipment),


 
 
    

--------------------------------------------------------------------------------




capitalized software, plus investment in non-consolidated joint ventures. The
ROWA calculation will assume factoring levels remain consistent with 2017 budget
levels.


5.    SERVICE UNIT MEASURE. The service unit measure for the Performance Period
shall be based upon the Participant remaining ‘in good standing’ for the entire
Performance Period and will be further qualified pursuant to Sections 7, 8, 9,
10 and 11 below.


6.    PERFORMANCE GOAL.


2017 Operational EBITDA: $[Redacted]
2018 Operational EBITDA: $[Redacted]
2019 Operational EBITDA: $[Redacted]
Cumulative Operational EBITDA of $[Redacted]


RETURN ON WORKING ASSETS:


2017: [Redacted]% Target
2018: [Redacted]% Target
2019: [Redacted]% Target


7.    PERFORMANCE AWARD.


a.
Participant’s target Award hereunder shall be a combination of a
performance-based award and a service-based award. For the 2017-2019 Performance
Period, the total target award for both elements shall be a total target of
____________ allocated as follows:



i.
Participant’s performance-based portion of the Award will equate to 75% of the
total Award (see Section 7(a)). The final performance-based portion will be
determined based on the achievement of the two performance metrics described
above in Section 4 of this Agreement following the end of the Performance
Period, subject to the Participant’s continued employment with the Company
through the applicable payment date. Actual award payout will be equal to the
target Award multiplied by the percent of the Award achieved and earned as
determined by the Compensation Committee in accordance with Appendix A.



ii.
Participant’s service-based portion of the Award will equate to 25% of the total
Award (see Section 7(a)). The service-based portion will be payable at the end
of the three-year Performance Period, subject to the Participant’s continued
employment with the Company through the applicable payment date.



8.    TIMING AND FORM OF PAYOUT. As soon as practicable after the close of the
Performance Period, the Chief Financial Officer shall calculate the financial
performance and the proposed payout under the Plan based on the achievement of
the financial Performance Measure.  The proposed payout shall be presented to
the Compensation Committee for its review and approval.  Once approved, payment
of the Award shall be made within 30 days after such approval but not later than
June 30th of the calendar year following the end of the Performance Period. All
Award payments shall be reduced by amounts required to be withheld for taxes at
the time payments are made.


9.    DEATH OR SEPARATION FROM SERVICE DUE TO (i) TERMINATION BY THE COMPANY
WITHOUT CAUSE, OR (ii) TERMINATION BY THE COMPANY DUE TO PARTICIPANT’S
DISABILITY. In the event of the Participant’s death, or separation from service
due to (i) termination by the Company for any reason other than Cause, or (ii)
termination by the Company due to the Participant’s


 
 
    

--------------------------------------------------------------------------------




Disability, each, a “Qualifying Event”, in each case on or after January 1, 2019
and prior to the end of the Performance Period, the Compensation Committee may,
in its sole and absolute discretion, take action to cause the Participant (or in
the case of the Participant's death, the Participant's beneficiary) to be
entitled to receive an Award payout equal to the Bonus Award (calculated in
accordance with Sections 6 and/or 7 hereof) as if he or she had remained
employed until the last day of the Performance Period, multiplied by a fraction,
the numerator of which shall be the number of full calendar months during the
period of January 1, 2017 through the date the Participant's employment
terminated due to a Qualifying Event and the denominator of which shall be
thirty-six (36), the total number of months in the Performance Period. The
payment of any such amount shall be made according to same terms set forth in
Section 8 above. As used herein, “Disability” shall have the meaning given to
such term in Section 409A(a)(2)(C) of the Code.


10.    SEPARATION FROM SERVICE FOR ANY REASON. Bonus Awards are not considered
earned until they are approved by the Compensation Committee and are actually
paid by the Company. Except as may be provided in Section 9 or Section 11, the
Participant must be an employee of the Company and/or an Affiliate continuously
from the date of this Award until the Bonus Award is paid. Consequently, if the
Participant’s employment with the Company is voluntarily or involuntarily
terminated prior to the Bonus Award payment date, he or she will be ineligible
for payment of the Bonus Award, except as otherwise may be provided by the
Compensation Committee or pursuant to Section 9, in which case any such Bonus
Award to the Participant shall be paid at the time Bonus Awards are paid to
active employees pursuant to Section 8 above or pursuant to Section 11.


11.    PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the
contrary in this Agreement, upon the occurrence of a Change in Control during
the Performance Period, the Compensation Committee may, but shall have no
obligation to, take such action to provide for the payment of a pro-rated Bonus
Award to the Participant with respect to such Performance Period or require the
Company or its successor to assume or continue to be bound by this Agreement, in
each case, under such terms and conditions as may be established by the
Compensation Committee in its sole and absolute discretion.


12.    NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


13.    CANCELLATION, RESCISSION, AND CLAWBACK OF AWARDS. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any previously awarded Bonus Award, the related outstanding Awards
will be cancelled or reduced accordingly. For Bonus Awards that have been paid,
the Participant shall be obligated and required to pay over to the Company an
amount equal to any gain realized as a result of the exercise, distribution or
settlement (whether at the time of exercise, distribution or settlement or
thereafter) of such Bonus Awards. The Compensation Committee’s determinations
hereunder shall be conclusive, binding, and final on all parties.


In connection with any action contemplated by this Section 13 or the Plan, the
terms of repayment by the applicable Participant shall be determined in the
Compensation Committee’s sole and absolute discretion, which may include, among
other terms, the repayment being required to be made (i) in one or more
installments or payroll deductions or deducted from future bonus payments or
(ii) immediately in a lump sum in the event that such Participant incurs a
termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to the Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that an such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of, Section 409A of the Code.




 
 
    

--------------------------------------------------------------------------------




14.    NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by electronic mail or personally, or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered (if sent by electronic mail or personal
delivery) or, if mailed, three days after the date of deposit in the United
States mail, in the case of the Company to the Chief Financial Officer and, in
the case of the Participant, to his or her address on file with the Company or,
in each case, to such other address as may be designated in a notice given in
accordance with this Section 14. Electronic mail notices to Participant shall be
sent to his or her e-mail address on file with the Company, and electronic mail
notices to the Company shall be sent to the Company’s Human Resources
Department.


15.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.


16.    PARTICIPANT ACKNOWLEDGMENT. The Participant hereby acknowledges receipt
of a copy of the Plan, has read and understands the Plan, and agrees to be bound
by all terms and provisions contained therein.


17.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Plan.


18.    UNFUNDED STATUS. The Bonus Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant,
subject to the terms and conditions of this Agreement and the Plan, payment in
respect of the Award as provided herein. By accepting this Bonus Award, the
Participant understands that this grant does not confer any legal or equitable
right (other than those constituting the Bonus Award) against the Company or any
of its affiliates, directly or indirectly, or give rise to any cause of action
at law or in equity against the Company or any of its affiliates. The rights of
the Participant (or any person claiming through the Participant) under this
Agreement shall be solely those of an unsecured general creditor of the Company.


19.    NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Bonus Award is provided solely as an incentive and shall
not constitute part of the Participant’s employment compensation package. The
Bonus Award shall not be considered part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, long-service awards, pension, or retirement benefits or similar
payments.


20.    TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Bonus Award (collectively, the “Withholding Taxes”). The Company
and its subsidiaries shall have the right to deduct and withhold all required
Withholding Taxes from any payment or other consideration deliverable hereunder
to the Participant.


21.     PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.


22.    COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments
and benefits under this Agreement be exempt from, or comply with, Code Section
409A and the regulations and


 
 
    

--------------------------------------------------------------------------------




guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance with such intent. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Participant by Code Section 409A (or analogous state laws) or any
damages for failing to comply with Code Section 409A (or analogous state laws).


If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service.


23.    DATA PROTECTION. By executing this Agreement, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.


24.    CONFIDENTIALITY. By executing this Agreement, the Participant agrees and
acknowledges that at all times, and notwithstanding any payment or forfeiture of
this Award, he or she will hold in strict confidence and will not disclose the
terms of this Bonus Award and/or the Plan to any third party, except to
Participant’s spouse or significant other, legal counsel, financial or tax
advisor, or as otherwise required by law. In the event Participant discloses
such information to one or more of the foregoing individuals, such individual(s)
shall also be bound by the confidentiality obligations set forth herein.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, as of the day and year first above written.


    
FEDERAL-MOGUL LLC
(MOTORPARTS SEGMENT)


By:            

Title:______________________________








PARTICIPANT




                
Participant Signature


 
 
    

--------------------------------------------------------------------------------






_______________________________________
Date


    




 
 
    

--------------------------------------------------------------------------------






APPENDIX A


Payout Ranges for Performance-Portion of Bonus Awardsa1047image1.jpg
[a1047image1.jpg]a1047image2.jpg [a1047image2.jpg]




 
 
    